Exhibit 10.6

COMMERCE ONE, INC.

2004 INDUCEMENT PLAN

 

Purposes of the Plan

. The purposes of this 2004 Inducement Plan are:



to provide a material inducement for the best available employees to join the
Company, and

to promote the success of the Company's business.

Definitions

. As used herein, the following definitions shall apply:



    "Administrator" means the Board or any of its Committees as shall be
    administering the Plan, in accordance with Section 4 of the Plan.

    "Applicable Laws" means the requirements relating to the administration of
    stock option plans under U. S. state corporate laws, U.S. federal and state
    securities laws, the Code, any stock exchange or quotation system on which
    the Common Stock is listed or quoted and the applicable laws of any foreign
    country or jurisdiction where Options or Stock Purchase Rights are, or will
    be, granted under the Plan.

    "Board" means the Board of Directors of the Company.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Committee" means a committee of Directors appointed by the Board in
    accordance with Section 4 of the Plan.

    "Common Stock" means the common stock of the Company.

    "Company" means Commerce One, Inc.

    "Consultant" means any person, including an advisor, engaged by the Company
    or a Parent or Subsidiary to render services to such entity.

    "Director" means a member of the Board.

    "Disability" means total and permanent disability as defined in Section
    22(e)(3) of the Code.

    "Employee" means any person, including Officers and Directors, employed by
    the Company or any Parent or Subsidiary of the Company. A Service Provider
    shall not cease to be an Employee in the case of (i) any leave of absence
    approved by the Company or (ii) transfers between locations of the Company
    or between the Company, its Parent, any Subsidiary, or any successor.
    Neither service as a Director nor payment of a director's fee by the Company
    shall be sufficient to constitute "employment" by the Company.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

    "Fair Market Value" means, as of any date, the value of Common Stock
    determined as follows:

    If the Common Stock is listed on any established stock exchange or a
    national market system, including without limitation the Nasdaq National
    Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair
    Market Value shall be the closing sales price for such stock (or the closing
    bid, if no sales were reported) as quoted on such exchange or system on the
    day of determination, as reported in The Wall Street Journal or such other
    source as the Administrator deems reliable;
    
    If the Common Stock is regularly quoted by a recognized securities dealer
    but selling prices are not reported, the Fair Market Value of a Share of
    Common Stock shall be the mean between the high bid and low asked prices for
    the Common Stock on the day of determination, as reported in The Wall Street
    Journal or such other source as the Administrator deems reliable; or
    
    In the absence of an established market for the Common Stock, the Fair
    Market Value shall be determined in good faith by the Administrator.

 a. "Independent Director" means a Director who is not an Employee and who
    qualifies as an Independent Director under the applicable rules of Nasdaq
    (and/or the similar rules of any other stock exchange(s) on which the
    Company's securities become publicly traded).
 b. "Nonstatutory Stock Option" means an Option not intended to qualify as an
    Incentive Stock Option.

    "Notice of Grant" means a written or electronic notice evidencing certain
    terms and conditions of an individual Option grant. The Notice of Grant is
    part of the Option Agreement.

    "Officer" means a person who is an officer of the Company within the meaning
    of Section 16 of the Exchange Act and the rules and regulations promulgated
    thereunder.

    "Option" means a stock option granted pursuant to the Plan.

    "Option Agreement" means an agreement between the Company and an Optionee
    evidencing the terms and conditions of an individual Option grant. The
    Option Agreement is subject to the terms and conditions of the Plan.

    "Optioned Stock" means the Common Stock subject to an Option.

    "Optionee" means the holder of an outstanding Option granted under the Plan.

    "Parent" means a "parent corporation," whether now or hereafter existing, as
    defined in Section 424(e) of the Code.

    "Plan" means this 2004 Inducement Plan.

    "Restricted Stock" means shares of Common Stock acquired pursuant to a grant
    of Stock Purchase Rights under Section 11 of the Plan.

    "Restricted Stock Purchase Agreement" means a written agreement between the
    Company and the Optionee evidencing the terms and restrictions applying to
    stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
    Agreement is subject to the terms and conditions of the Plan and the Notice
    of Grant.

    "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to Rule
    16b-3, as in effect when discretion is being exercised with respect to the
    Plan.

    "Section 16(b)" means Section 16(b) of the Exchange Act.

    "Service Provider" means an Employee, Director or Consultant.

    "Share" means a share of the Common Stock, as adjusted in accordance with
    Section 13 of the Plan.

 c. "Stock Purchase Right" means the right to purchase Common Stock pursuant to
    Section 11 of the Plan, as evidenced by a Notice of Grant.

    "Subsidiary" means a "subsidiary corporation", whether now or hereafter
    existing, as defined in Section 424(f) of the Code.

Stock Subject to the Plan

. Subject to the provisions of Section 13 of the Plan, the maximum aggregate
number of Shares that may be optioned and sold under the Plan is 1,600,000
Shares. The Shares may be authorized, but unissued, or reacquired Common Stock.



If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated);
provided, however, that Shares that have actually been issued under the Plan
upon exercise of an Option shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if unvested
Shares are repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan.

Administration of the Plan

.



Procedure

.



Plan Administration

. The Plan shall be administered by either (i) the Company's Compensation
Committee (so long as such committee is comprised of a majority of Independent
Directors), or (ii) a majority of Independent Directors.



Rule 16b-3

. To the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3, the transactions contemplated hereunder shall be structured to satisfy
the requirements for exemption under Rule 16b-3.



Powers of the Administrator

. Subject to the provisions of the Plan, and in the case of a Committee, subject
to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion:



to determine the Fair Market Value;

to select the Employees to whom Options may be granted hereunder;

to determine the number of shares of Common Stock to be covered by each Option
granted hereunder;

to approve forms of agreement for use under the Plan;

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Option granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Option or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;

to construe and interpret the terms of the Plan and Options granted pursuant to
the Plan;

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

to modify or amend each Option (subject to Section 15(c) of the Plan), including
the discretionary authority to extend the post-termination exercisability period
of Options longer than is otherwise provided for in the Plan;

to allow Optionees to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Option
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Optionee to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable;

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator;

to make all other determinations deemed necessary or advisable for administering
the Plan.

Effect of Administrator's Decision

. The Administrator's decisions, determinations and interpretations shall be
final and binding on all Optionees and any other holders of Options issued under
the Plan.



Eligibility

. Options and Stock Purchase Rights may be granted only to Employees as a
material inducement to entering into their initial employment with the Company;
provided, however, that a former employee who is returning to the employ of the
Company following a bona-fide period of non-employment by the Company may also
receive an Option or Stock Purchase Right hereunder.



Limitations

.



Each Option shall be designated in the Option Agreement as a Nonstatutory Stock
Option.

Neither the Plan nor any Option or Stock Purchase Right shall confer upon a
Service Provider any right with respect to continuing the Service Provider's
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Service Provider's right or the Company's right to terminate
such relationship at any time, with or without cause.

Term of Plan

. The Plan shall become effective upon its approval by the Company's Board (or
such subset of the Board as to satisfy Applicable Laws). The Plan shall continue
in effect for a term of ten (10) years unless terminated earlier under Section
15 of the Plan.



Term of Option

. The term of each Option shall be stated in the Option Agreement and shall be
no more than ten (10) years from the date of grant.



Option Exercise Price and Consideration

.



Exercise Price

. The per share exercise price for the Shares to be issued pursuant to exercise
of an Option shall be determined by the Administrator, with a minimum exercise
price equal to par value.



Waiting Period and Exercise Dates

. At the time an Option is granted, the Administrator shall fix the period
within which the Option may be exercised and shall determine any conditions that
must be satisfied before the Option may be exercised.



Form of Consideration

. The Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment. Such consideration,
subject to Applicable Laws, may consist entirely of:



cash;

check;

promissory note;

other Shares which, in the case of Shares acquired directly or indirectly from
the Company, (A) have been owned by the Optionee for more than six (6) months on
the date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;

consideration received by the Company under a cashless exercise program
acceptable to the Company, in its sole discretion;

a reduction in the amount of any Company liability to the Optionee, including
any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;

any combination of the foregoing methods of payment; or

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

Exercise of Option

.



Procedure for Exercise; Rights as a Stockholder

. Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be suspended
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.



An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

Termination of Relationship as a Service Provider

. If an Optionee ceases to be a Service Provider, other than upon the Optionee's
death or Disability, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Optionee's termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.



Disability of Optionee

. If an Optionee ceases to be a Service Provider as a result of the Optionee's
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent the Option is vested
on the date of termination (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement). In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee's termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.



Death of Optionee

. If an Optionee dies while a Service Provider, the Option may be exercised
following Optionee's death within such period of time as is specified in the
Option Agreement to the extent that the Option is vested on the date of death
(but in no event may the option be exercised later than the expiration of the
term of such Option as set forth in the Option Agreement) by the Optionee's
designated beneficiary, provided such beneficiary has been designated prior to
Optionee's death in a form acceptable by the Administrator. If no such
beneficiary has been designated by the Optionee, then such Option may be
exercised by the personal representative of the Optionee's estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee's will or
in accordance with the laws of descent and distribution. In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following Optionee's death. If, at the time of death, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.



Buyout Provisions
. The Administrator may at any time offer to buy out for a payment in cash or
Shares an Option previously granted based on such terms and conditions as the
Administrator shall establish and communicate to the Optionee at the time that
such offer is made.

Stock Purchase Rights

.



Rights to Purchase

. Stock Purchase Rights may be issued either alone, in addition to, or in tandem
with other awards granted under the Plan and/or cash awards made outside of the
Plan. After the Administrator determines that it will offer Stock Purchase
Rights under the Plan, it shall advise the offeree in writing or electronically,
by means of a Notice of Grant, of the terms, conditions and restrictions related
to the offer, including the number of Shares that the offeree shall be entitled
to purchase, the price to be paid (which, in the discretion of the
Administrator, is permitted to be zero) and the time within which the offeree
must accept such offer. The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.



Repurchase Option

. Unless the Administrator determines otherwise, the Restricted Stock Purchase
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser's service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Restricted Stock Purchase Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.



Other Provisions

. The Restricted Stock Purchase Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.



Rights as a Shareholder

. Once the Stock Purchase Right is exercised, the purchaser shall have the
rights equivalent to those of a shareholder, and shall be a shareholder when his
or her purchase is entered upon the records of the duly authorized transfer
agent of the Company. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Stock Purchase Right is
exercised, except as provided in Section 13 of the Plan.



Non-Transferability of Options and Stock Purchase Rights

. Unless determined otherwise by the Administrator, an Option or Stock Purchase
Right may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Optionee, only by the Optionee.
If the Administrator makes an Option or Stock Purchase Right transferable, such
Option or Stock Purchase Right shall contain such additional terms and
conditions as the Administrator deems appropriate.



Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset Sale

.



Changes in Capitalization

. Subject to any required action by the shareholders of the Company, the number
of shares of Common Stock covered by each outstanding Option and Stock Purchase
Right, and the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Options or Stock Purchase Rights have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Option or Stock Purchase Right, as well as the price per share
of Common Stock covered by each such outstanding Option or Stock Purchase Right,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option or Stock Purchase Right.



Dissolution or Liquidation

. In the event of the proposed dissolution or liquidation of the Company, the
Administrator shall notify each Optionee as soon as practicable prior to the
effective date of such proposed transaction. The Administrator in its discretion
may provide for an Optionee to have the right to exercise his or her Option
until ten (10) days prior to such transaction as to all of the Optioned Stock
covered thereby, including Shares as to which the Option would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option or
Stock Purchase Right will terminate immediately prior to the consummation of
such proposed action.



Merger or Asset Sale

. In the event of a merger of the Company with or into another corporation, or
the sale of substantially all of the assets of the Company, each outstanding
Option and Stock Purchase Right shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option or Stock Purchase Right, the Optionee shall
fully vest in and have the right to exercise the Option or Stock Purchase Right
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or Stock Purchase Right becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Administrator shall notify the Optionee in
writing or electronically that the Option or Stock Purchase Right shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option or Stock Purchase Right shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or
Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option or Stock Purchase Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.



Date of Grant

. The date of grant of an Option or Stock Purchase Right shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option or Stock Purchase Right, or such other later date as is determined
by the Administrator. Notice of the determination shall be provided to each
Optionee within a reasonable time after the date of such grant.



Amendment and Termination of the Plan

.



Amendment and Termination

. The Board may at any time amend, alter, suspend or terminate the Plan.



Stockholder Approval

. The Company shall obtain stockholder approval of any Plan amendment to the
extent necessary and desirable to comply with Applicable Laws.



Effect of Amendment or Termination

. No amendment, alteration, suspension or termination of the Plan shall impair
the rights of any Optionee, unless mutually agreed otherwise between the
Optionee and the Administrator, which agreement must be in writing and signed by
the Optionee and the Company. Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such termination.



Conditions Upon Issuance of Shares

.



Legal Compliance

. Shares shall not be issued pursuant to the exercise of an Option or Stock
Purchase Right unless the exercise of such Option or Stock Purchase Right and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.



Investment Representations

. As a condition to the exercise of an Option or Stock Purchase Right, the
Company may require the person exercising such Option or Stock Purchase Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.



Inability to Obtain Authority

. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.



Reservation of Shares

. The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.






--------------------------------------------------------------------------------


